PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of					:
Corsico, Jonathan L.					:
Application No. 16/913,984			           	:       DECISION ON PETITION
Filing Date: June 26, 2020 				:
Attorney Docket No. 102281.0001P
	                                                           
	
This is a decision on the petition under 37 CFR 1.137(a), filed May 6, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file an inventor’s Oath or Declaration or Substitute Statement as required by the Notice Requiring Inventor’s Oath or Declaration mailed February 11, 2022, no later than payment of the issue fee. Applicant paid the issue fee on April 26, 2022. As such, the application became abandoned on April 27, 2022.  The Office mailed a Notice of Abandonment on May 2, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied; (1) the required reply in the form of an Oath or Declaration for inventor Jonathan L. Corsico, (2) the petition fee in the amount of $1050.00, and (3) a proper statement of unintentional delay.

The application is being forwarded to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision may be directed to Paralegal Specialist Debra Wyatt at (571)272-3621.



/DEBRA WYATT/Paralegal Specialist, OPET